
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1171
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 31, 2009
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  reauthorize the Homeless Veterans Reintegration Program for fiscal years 2010
		  through 2014, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Homeless Veterans Reintegration
			 Program Reauthorization Act of 2009.
		2.Reauthorization of
			 appropriations for Homeless Veterans Reintegration ProgramSection
			 2021(e)(1)(F) of title 38, United States Code, is amended by
			 striking 2009 and inserting 2014.
		3.Homeless women
			 veterans and homeless veterans with children reintegration grant
			 program
			(a)Grant
			 programChapter
			 20 of title 38, United States Code, is amended by inserting
			 after section
			 2021 the following new section:
				
					2021A.Homeless
				women veterans and homeless veterans with children reintegration grant
				program
						(a)GrantsSubject to the availability of
				appropriations provided for such purpose, the Secretary of Labor shall make
				grants to program and facilities that the Secretary determines provide
				dedicated services for homeless women veterans and homeless veterans with
				children.
						(b)Use of
				fundsGrants under this section shall be used to provide job
				training, counseling, placement services (including job readiness and literacy
				and skills training) and child care services to expedite the reintegration of
				homeless women veterans and homeless veterans with children into the labor
				force.
						(c)Requirement To
				Monitor Expenditures of Funds(1)The Secretary of Labor
				shall collect such information as that Secretary considers appropriate to
				monitor and evaluate the distribution and expenditure of funds appropriated to
				carry out this section. The information shall include data with respect to the
				results or outcomes of the services provided to each homeless veteran under
				this section.
							(2)Information under paragraph (1) shall
				be furnished in such form and manner as the Secretary of Labor may
				specify.
							(d) Administration
				Through the Assistant Secretary of Labor for Veterans' Employment and
				TrainingThe Secretary of Labor shall carry out this section
				through the Assistant Secretary of Labor for Veterans' Employment and
				Training.
						(e)Biennial Report
				to CongressThe Secretary of Labor shall include as part of the
				report required under section 2021(d) of this title an evaluation of the grant
				program under this section, which shall include an evaluation of services
				furnished to veterans under this section and an analysis of the information
				collected under subsection (c).
						(f)Authorization of
				Appropriations(1)In addition to any
				amount authorized to be appropriated to carry out section 2021 of this title,
				there is authorized to be appropriated to carry out this section $10,000,000
				for each of fiscal years 2010 through 2014.
							(2)Funds appropriated to carry out this
				section shall remain available until expended. Funds obligated in any fiscal
				year to carry out this section may be expended in that fiscal year and the
				succeeding fiscal
				year.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2021 the following
			 new item:
				
					
						2021A. Homeless women veterans and
				homeless veterans with children reintegration grant
				program.
					
					.
			
	
		
			Passed the House of
			 Representatives March 30, 2009.
			Lorraine C. Miller,
			Clerk
		
	
